DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 2/21/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 2/21/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit, the first color filtering unit is a red color filtering unit, a third color filtering unit is a green filtering unit.”  Applicants argue that Madhusudan discloses “that in every pixel row, the green subpixel G is close to or adjacent to the subpixel R.”  
The Examiner respectfully notes that the Madhusudan reference is being interpreted along the columns and not the row for the adjacent subpixels.  Madhusudan discloses (e.g. figures 1-2) a filtering device comprising a fourth filtering unit (W, sub-pixel) wherein the first color filtering unit is a red color filtering unit (R, sub-pixel), and a third color filtering unit is a green color filtering unit (G, sub-pixel) (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040].  

    PNG
    media_image1.png
    492
    538
    media_image1.png
    Greyscale

	As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0048348) in view of Madhusudan (US 2014/0313112).

a color filtering layer (162, color layer), the color filtering layer comprising a plurality of groups of color filtering units (165/166/167, RBG filters), each group of color filtering units comprising a first color filtering unit, and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit (filters 165 and 167 are spaced apart); and 
a quantum dot layer (15, quantum dot layer), laminated on the color filtering layer (the dot layer is applied to the color filtering layer 162 and forms a composite structure) [0011-0016],
wherein the color filtering layer further comprises a second color filtering unit (second filter 166) [0011-0016].  However, Huang et al. do not explicitly disclose a fourth filtering unit wherein the first color filtering unit is a red color filtering unit, and a third color filtering unit is a green color filtering unit.  Huang et al. and Madhusudan are related as filtering devices.  Madhusudan discloses (e.g. figures 1-2) a filtering device comprising a fourth filtering unit (W, sub-pixel) wherein the first color filtering unit is a red color filtering unit (R, sub-pixel), and a third color filtering unit is a green color filtering unit (G, sub-pixel) (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Huang et al., to include the fourth filtering unit and filter arrangement, as taught by Madhusudan, in order to increase luminance of the display.
Consider claim 3, the modified Huang et al. reference discloses (e.g. figures 1-2 of Madhusudan) a color filtering film, wherein only the second color filtering unit (blue 
Consider claim 4, the modified Huang et al. reference discloses (e.g. figures 1-2 of Madhusudan) a color filtering film, wherein the second color filtering unit is a blue color filtering unit (blue sub-pixel), and the fourth color filtering unit is a white color filtering unit (white subpixel) or a yellow color filtering unit (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040 of Madhusudan] 
Consider claim 5, the modified Huang et al. reference discloses (e.g. figure 2 of Huang) a color filtering film, wherein the quantum dot layer comprises a first quantum dot unit and a second quantum dot unit (see figure 2), the first quantum dot unit and the first color filtering unit are disposed to be in one-to-one correspondence (a first quantum dot unit is in correspondence with filter 165), and the second quantum dot unit and the third color filtering unit are disposed to be in one-to-one correspondence (a second quantum dot unit is in correspondence with filter 167) [0011-0016 of Huang].
Consider claim 6, the modified Huang et al. reference discloses a color filtering film, wherein a width of an orthographic projection of the first quantum dot unit on the color filtering layer is equal to or greater than a width of the first color filtering unit (the widths of the quantum dot portions and the filter portions have a same width; see figure 2 of Huang) [0011-0016 of Huang]. 

Consider claim 8, the modified Huang et al. reference discloses (e.g. figure 2 of Huang) a color filtering film, wherein the at least one of the color filtering units next to the first color filtering unit comprises a non-overlapping portion, and the non-overlapping portion is non-overlapped with the orthographic projection of the first quantum dot unit on the color filtering layer in the direction perpendicular to the color filtering layer (see figure 2, the quantum dots layer can be discontinuous so that portions of the filter units can remain unoverlapped) [0011-0016 of Huang]. 
Consider claim 9, the modified Huang et al. reference discloses a color filtering film, wherein a width of an orthographic projection of the second quantum dot unit on 
Consider claim 10, the modified Huang et al. reference does not explicitly disclose a color filtering film, wherein the orthographic projection of the second quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the third color filtering unit in a direction perpendicular to the color filtering layer 
However, in a different embodiment, Huang (e.g. figure 3) discloses that the orthographic projection of the quantum dot unit on the color filtering layer overlaps at least one of the color filtering units next to the third color filtering unit in a direction perpendicular to the color filtering layer (see figure 3 of Huang, the quantum dot layer overlaps one of the filtering units next to the first filtering unit) [0017-0022].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to combine the embodiments of figures 2 and 3 in Huang to have the orthographic projection of the first quantum dot unit on the color filtering layer overlap at least one of the color filtering units next to the first color filtering unit in a direction perpendicular to the color filtering layer, in order to simplify construction by utilizing one quantum dot layer.
Consider claim 11, the modified Huang et al. reference discloses a color filtering film, wherein the at least one of the color filtering units next to the third color filtering unit comprises an non-overlapping portion, and the non-overlapping portion is non-overlapped with the orthographic projection of the second quantum dot unit on the color filtering layer in the direction perpendicular to the color filtering layer (see figure 2, the 
Consider claim 12, Huang et al. disclose a color filtering film, wherein the quantum dot layer comprises a quantum dot material to be excited by a blue light (blue light 104 is applied to the quantum dot layer 15 via the OLED) [0012].
Consider claim 13, the modified Huang et al. reference discloses a color filtering film, wherein the first quantum dot unit is a red quantum dot unit and the second quantum dot unit is a green quantum dot unit (quantum dots can be red 152 and green 153) [0011-0016 of Huang].
Consider claim 14, the modified Huang et al. reference discloses a color filtering film, the second color filtering unit is a blue color filtering unit, and the fourth color filtering unit comprises at least one of a white color filtering unit and a yellow color filtering unit (see figures 1-2 of Madhusudan; along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040 of Madhusudan]. 
Consider claim 15, Huang et al. disclose a color filter substrate (11, substrate) [0011-0016], a color filtering film comprising: a color filtering film, comprising: 
a color filtering layer (162, color layer), the color filtering layer comprising a plurality of groups of color filtering units (165/166/167, RBG filters), each group of color filtering units comprising a first color filtering unit, and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit (filters 165 and 167 are spaced apart); and 

wherein the color filtering layer further comprises a second color filtering unit (second filter 166) [0011-0016].  However, Huang et al. do not explicitly disclose a fourth filtering unit wherein the first color filtering unit is a red color filtering unit, and a third color filtering unit is a green color filtering unit.  Huang et al. and Madhusudan are related as filtering devices.  Madhusudan discloses (e.g. figures 1-2) a filtering device comprising a fourth filtering unit (W, sub-pixel) wherein the first color filtering unit is a red color filtering unit (R, sub-pixel), and a third color filtering unit is a green color filtering unit (G, sub-pixel) (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Huang et al., to include the fourth filtering unit and filter arrangement, as taught by Madhusudan, in order to increase luminance of the display.
Consider claim 16, Huang et al. disclose a color filter substrate, wherein the quantum dot layer of the color filtering film is disposed to be proximal to a light incident direction of the color filter substrate (the quantum dot layer 15 is applied to the light entering surface of the color filter layer 162), and the color filtering layer is disposed to be proximal to a light exiting direction of the color filter substrate (the color layer is located at the light exiting direction) [0011-0016]. 

a color filtering layer (162, color layer), the color filtering layer comprising a plurality of groups of color filtering units (165/166/167, RBG filters), each group of color filtering units comprising a first color filtering unit, and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit (filters 165 and 167 are spaced apart); and 
a quantum dot layer (15, quantum dot layer), laminated on the color filtering layer (the dot layer is applied to the color filtering layer 162 and forms a composite structure) [0011-0016],
wherein the color filtering layer further comprises a second color filtering unit (second filter 166) [0011-0016].  However, Huang et al. do not explicitly disclose a fourth filtering unit wherein the first color filtering unit is a red color filtering unit, and a third color filtering unit is a green color filtering unit.  Huang et al. and Madhusudan are related as filtering devices.  Madhusudan discloses (e.g. figures 1-2) a filtering device comprising a fourth filtering unit (W, sub-pixel) wherein the first color filtering unit is a red color filtering unit (R, sub-pixel), and a third color filtering unit is a green color filtering unit (G, sub-pixel) (along the vertical direction the sub-pixels have the arrangement of RBGW) [0026-0031, 0040].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Huang et al., to include the fourth filtering unit and filter arrangement, as taught by Madhusudan, in order to increase luminance of the display.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2015/0048348) in view of Madhusudan (US 2014/0313112) as applied to claim 1 above, and in further view of Gough et al. (US 2011/0281388).
Consider claim 20, the modified Huang reference discloses a color filtering film, wherein the quantum dot layer comprises a red quantum dot unit and a green quantum dot unit (red and green quantum dots are used). However, the modified Huang reference does not explicitly disclose that an orthographic projection of the red quantum dot unit on the color filtering layer is non-overlapped with the green quantum dot unit on the color filtering layer in a direction perpendicular to the color filtering layer.  Huang, Madhusudan and Gough et al. are related as filtering devices.  Gough et al. disclose red quantum dots and green quantum dots wherein an orthographic projection of the red quantum dot unit on the color filtering layer is non-overlapped with the green quantum dot unit on the color filtering layer in a direction perpendicular to the color filtering layer (see figure 2, the red and green quantum dots do not overlap each other) [0017].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Huang reference to include the separate quantum dot units, as taught by Gough, in order to provide high efficiency and improved performance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872